t c memo united_states tax_court joseph carione petitioner v commissioner of internal revenue respondent docket no filed date james o druker for petitioner theresa g mcqueeney for respondent memorandum opinion swift judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the primary issue for decision is whether dollar_figure in capital_gain income received relating to a court-ordered criminal forfeiture sale of the assets of petitioner’s s_corporation is taxable to petitioner and if so whether it is taxable to petitioner in the year unless otherwise indicated references to sections are to the internal_revenue_code applicable to and references to rules are to the tax_court rules_of_practice and procedure background the facts have been stipulated and are so found this case has been submitted under rule at the time of filing his petition petitioner resided in new york during the 1990s petitioner was president chief operating officer and sole shareholder of grand carting inc grand carting a new york s_corporation which operated a commercial trash-hauling business on long island new york in the united_states indicted petitioner grand carting and other individuals in the federal district_court for the eastern district of new york district_court on charges of money laundering conspiracy and other crimes under the racketeer influenced and corrupt organizations act rico u s c secs the indictment also asked for rico forfeiture to the united_states of assets which petitioner and the other named defendants acquired or maintained in violation of rico see u s c sec a on date the district_court issued a restraining order which among other things restrained petitioner without approval of the court from in any way alienating or selling the property and assets of grand carting other than in the ordinary course of business and appointed the u s marshals service to monitor grand carting and to ensure that its assets were not sold or wasted during the pendency of the restraining order during the pendency of the criminal charges grand carting lost customers and revenue accordingly petitioner sought to sell the assets of grand carting and petitioner negotiated for the sale of grand carting’s assets to waste management of ny inc wmi for dollar_figure on date after obtaining permission from the district_court and pursuant to an order of the district_court the sale of grand carting’s assets to wmi occurred and the dollar_figure proceeds were deposited into an escrow account with the district_court to be withdrawn only upon further order of the court considering only its tax bases in the assets sold on the sale to wmi grand carting realized a net_long-term_capital_gain of dollar_figure on date as part of the plea agreements which were entered into in the criminal case the district_court issued a consent order of forfeiture signed by all of the defendants in the criminal case including grand carting and petitioner as part of the consent order of forfeiture the defendants in the criminal case including grand carting and petitioner agreed that they were jointly and severally liable to the united_states for a forfeiture judgment of dollar_figure the date consent order of forfeiture provided that the dollar_figure million forfeiture judgment was to be fully paid_by the defendants by date and that initially payments on the judgment were to be made by various lead defendants in the criminal case other than grand carting and petitioner however the forfeiture judgment also provided that grand carting’s assets that had been placed in escrow were subject_to forfeiture to pay for any balance due on the forfeiture judgment as of the date payment deadline the language of the consent order of forfeiture reads as follows in the event that the forfeiture judgment is not fully paid_by date the government may in its sole discretion sell and or forfeit and sell all property restrained in this matter including the proceeds of the sale of grand carting which shall be held in escrow until the forfeiture is satisfied or until date whichever is earlier the funds realized by the sale of these properties after payment of all reasonable costs expenses associated with the sale shall be forfeited to the government to the extent that the forfeiture judgment remains unsatisfied and the funds shall be deposited into the asset forfeiture fund and credited towards the forfeiture judgment on date the balance unpaid on the forfeiture judgment was over dollar_figure million and on date the district_court ordered that the dollar_figure proceeds from the sale of grand carting’s assets which were in the escrow account be transferred into the asset forfeiture fund and be applied as further payment on the forfeiture judgment on date the district_court issued an order which referenced the date payment deadline and which ordered that the proceeds be released from escrow be paid into the asset forfeiture fund and be applied to the forfeiture judgment on date dollar_figure in the escrow account plus accrued interest of dollar_figure was actually disbursed from the escrow account and transferred into the asset forfeiture fund tax returns the dollar_figure net_long-term_capital_gain realized on the sale of grand carting’s assets was reported on its federal corporate_income_tax return and on an attached schedule_k-1 shareholder’s share of income credits deductions etc indicating petitioner as the sole shareholder in date petitioner a cash_basis taxpayer filed his individual federal_income_tax return and reported thereon the dollar_figure net_long-term_capital_gain realized on the sale of grand carting’s assets as passthrough income to petitioner on date petitioner paid to respondent the dollar_figure in federal income taxes attributable to the dollar_figure reported capital_gain on the sale of grand carting’s assets on date petitioner filed with respondent an amended federal_income_tax return on which petitioner claimed that the assets of grand carting were not sold in and that the proceeds relating to the sale of the assets should be taxed to him if ever in on or about date petitioner filed a second amended federal_income_tax return on which petitioner claimed further that the dollar_figure proceeds should not be taxable to him in because the proceeds were directly forfeited to the u s government and he never had dominion and control_over them petitioner’s two amended tax returns include the following statement taxpayer’s accountant incorrectly included a capital_gain from the sale of grand carting whereas in fact this corporation was not sold in the taxable_event if any should occur in the year for grand carting did not file a federal corporate_income_tax return on date petitioner filed his federal_income_tax return and reported thereon total income of dollar_figure which did not include any portion of the dollar_figure long-term_capital_gain relating to the sale of grand carting’s assets no disclosure was made on petitioner’s federal_income_tax return relating to the sale of grand carting’s assets or the dollar_figure proceeds on their and federal_income_tax returns neither petitioner nor grand carting reported the dollar_figure in interest_income that accrued over the course of those years on the funds being held in escrow which interest in january of was transferred to the asset forfeiture fund district_court refund_suit on the basis of respondent’s failure to allow petitioner the refund that was claimed in petitioner’s two amended federal_income_tax returns petitioner timely filed in the district_court for the eastern district of new york a suit_for_refund alleging overpayment of his federal income taxes see 368_fsupp2d_186 e d n y motion for reconsideration denied 368_fsupp2d_196 e d n y appeal dismissed per unreported stipulation 2d cir date in the district_court litigation petitioner argued that because the proceeds were subject_to the forfeiture order and were placed directly in escrow he neither received nor had control_over the proceeds accordingly petitioner claimed that he should not be taxed thereon--not in when grand carting’s assets were sold and not in when the proceeds were ordered by the district_court to be withdrawn from escrow and paid on the forfeiture judgment in the district_court litigation the government argued that the proceeds should be taxed to petitioner in because petitioner in negotiated the sale of grand carting’s assets because the sale of the assets actually occurred in and because petitioner knew that the proceeds of the sale would be placed in escrow and eventually likely used to satisfy the forfeiture judgment on date the district_court in carione ruled in petitioner’s favor and held that the proceeds were not taxable to petitioner in rather the district_court explained the proceeds should be taxed to petitioner in date when the proceeds were ordered to be released from the bona_fide and arm’s-length escrow over which the district_court not petitioner had control and in the year in which the proceeds effectively were used to satisfy petitioner’s forfeiture judgment an appeal from the district court’s opinion was dismissed pursuant to the parties’ stipulation and on date the district court’s judgment in carione became final on date respondent mailed to petitioner a notice_of_deficiency for charging petitioner in that year with the dollar_figure additional long-term_capital_gain income relating to the sale and use of the dollar_figure grand carting proceeds to pay petitioner’s obligation on the forfeiture judgment one day before the scheduled trial herein respondent filed a motion for leave to file a second amended answer seeking to charge petitioner with dollar_figure in interest_income that had accrued on the dollar_figure grand carting proceeds while the proceeds were held in the escrow account discussion under sec_61 all income from whatever source derived is included in gross_income under sec_61 and gains derived from business and from dealings in property are specifically included in gross_income under sec_1366 because petitioner was the sole shareholder the gains and losses of grand carting pass through to petitioner and the possibility that the assets of grand carting may have been earned through illegal activities does not alter the taxability of gains relating thereto see 366_us_213 it is clear that the proceeds realized on the sale of grand carting’s assets generally would be taxable to petitioner as the 100-percent owner of the stock of grand carting petitioner however argues that the dollar_figure grand carting proceeds should not be charged to him as income even in because the proceeds were placed directly into escrow and were always subject_to the district court’s control not petitioner’s petitioner further emphasizes that from the beginning of the forfeiture proceeding his liability under the dollar_figure million forfeiture judgment was not personal was to be paid solely from and was limited or capped by the amount of the proceeds realized on a sale of the grand carting assets we note that if the proceeds are taxable to petitioner in there clearly was an omission of more than percent of gross_income on petitioner’s federal_income_tax return the 6-year period of limitations would apply and respondent’s notice_of_deficiency to petitioner for would be timely the district_court in carione v united_states supra pincite explained with regard to the taxability of the proceeds to petitioner as follows respondent argues in the alternative that if the assessment_period of limitations with regard to petitioner’s federal income taxes for is not open under sec_6501 then the assessment_period of limitations for would be open under the mitigation provisions of sec_1311 to courts should construe income liberally in recognition of the intention of congress to tax all gains except those specifically exempted 366_us_213 a further general principle of taxation is that an individual should be taxed on any economic benefit conferred upon him to the extent that the benefit has an ascertainable fair_market_value the above quotes suggest and the various cases demonstrate that a taxpayer does not gain income only through his dominion and control_over something a taxpayer also realizes taxable_income where he obtains the fruition of the economic gain which has already accrued to him 338_f2d_924 9th cir in conformity with these principles the supreme court has long held that discharge by a third person of an obligation to the taxpayer is equivalent to receipt by the person taxed 279_us_716 employer’s payment of employee’s taxes constitutes taxable_income income is not any the less taxable_income of the taxpayer because by his command it is paid directly to another in performance of the taxpayer’s obligation to that other united_states v joliet c r co u s quoting 296_us_60 where a taxpayer’s property interest even one that was never in his control or possession is used to satisfy his outstanding obligation to the government the corresponding reduction in the amount of that obligation constitutes an economic benefit and is taxable as income see koehn v comer no civ wl at e d mich date with regard to whether the capital_gain should be included in petitioner’s income in however the district_court went on to explain as follows where a taxpayer’s would-be income is deposited in an escrow account beyond that taxpayer’s reach it generally should not be included in his taxable_income see eg c i r v indianapolis power light co 493_us_203 n acknowledging commissioner’s concession that security deposits held by power company would not be taxable if they were placed in escrow 906_f2d_62 n 2d cir fee not actually or constructively received by firm for tax purposes so long as held in escrow beyond firm’s control and 723_f2d_138 1st cir taxpayer not required to report income held in bona_fide escrow for payment in later tax period and from which no other present beneficial_interest is derived carione v united_states f_supp 2d pincite and the district_court concluded that-- the sale of grand carting’s assets produced taxable_income to grand carting and thus to carione but only in date when such proceeds were released from escrow and used to satisfy petitioner’s prior forfeiture judgment id we generally agree with the analysis of the district_court as to the applicable tax law we also agree with the district court’s dicta that petitioner has taxable_income for from the proceeds of the sale of grand carting’s assets for federal_income_tax purposes a gain is treated as realized when the taxpayer receives the benefit of the gain which may occur even if the proceeds representing the gain are not paid directly to the taxpayer helvering v horst 311_us_2 respondent acknowledges that the doctrine_of collateral_estoppel does not apply to the resolution of this issue the proceeds from the sale of grand carting’s assets were not paid to petitioner in and because they were escrowed petitioner did not receive the benefit of the proceeds until when they were ordered to be released from escrow and used to discharge petitioner’s debt under the forfeiture judgment when the defendants in the criminal case including petitioner failed to satisfy the date forfeiture payment deadline and the escrowed proceeds were ordered released by the district_court to be applied to the forfeiture fund ie in date petitioner received the economic benefit of the dollar_figure net_capital_gain and of the dollar_figure interest_income the date district_court order memorialized the release of the funds from escrow and resulted in a discharge of petitioner’s forfeiture obligation as sole shareholder of the s_corporation petitioner is charged with the income thereof and is to be taxed thereon on date when he received the economic benefit of the proceeds upon entry of the order directing application thereof to his obligation under the criminal forfeiture we note that although the escrowed funds were physically transferred out of the escrow in date the benefit of the escrowed funds shifted to or was realized by petitioner on date the date of the district court’s order as of that date petitioner’s liability under the forfeiture judgment was satisfied and the various parties’ entitlement to the funds was settled and no longer in dispute because the unreported dollar_figure long-term_capital_gain taxable to petitioner in is in excess of percent of the reported gross_income of dollar_figure the 6-year period of limitations under sec_6501 applies and respondent’s date notice_of_deficiency is timely on the basis of well-established tax law we conclude that the dollar_figure proceeds are taxable to petitioner in as the supreme court has held the discharge by a third person of an obligation to the taxpayer is equivalent to receipt by the person taxed 279_us_716 employer’s payment of employee’s taxes constitutes taxable_income to the employee respondent also argues that under the doctrine_of judicial estoppel petitioner should be barred from challenging the taxability to him in of the forfeiture funds judicial estoppel is an equitable doctrine that prevents a party in a subsequent judicial proceeding from asserting a position contradictory to a position that the party asserted and that a court adopted in a prior judicial proceeding we have explained the proper application of judicial estoppel as follows we hold that the doctrine_of judicial estoppel is available in the tax_court to be used in appropriate cases such as the one before us to prevent parties from taking positions that are inconsistent with those previously asserted by the parties and accepted by courts and that would result in inappropriate and prejudicial consequences to the courts 100_tc_17 in view of petitioner’s affirmative contention in the prior refund_suit that the forfeiture proceeds should be taxable to petitioner if at all in and the district court’s agreement therewith and in view of our holding that petitioner is taxable on the proceeds petitioner is judicially estopped from denying the taxability thereof in we conclude that the doctrine_of judicial estoppel also applies here to bar petitioner from arguing that he is not taxable on the dollar_figure proceeds in petitioner argues that in his district_court refund_suit the government should have filed a counterclaim raising an alternative issue as to the taxability to petitioner of the forfeiture proceeds in having failed to do so petitioner argues respondent now is precluded from asking this court to tax him in on the proceeds petitioner states that respondent is engaged in serial litigation ie trying to tax the same item_of_income in different years particularly where the issue was squarely raised in the first lawsuit we disagree each taxable_year stands on its own respondent’s position that petitioner should be taxed on the forfeiture proceeds in was not a required counterclaim in petitioner’s tax_refund suit for see fed r civ p a and b 362_us_145 104_tc_221 petitioner argues that under the duty-of-consistency doctrine respondent should not be allowed to take a position in this case inconsistent with the position respondent took in the district_court litigation to the contrary petitioner never relied on respondent’s adjustment that the forfeiture funds should be taxed to petitioner in and petitioner’s own amended federal_income_tax return stated that the funds should be taxed in if at all further the district_court rejected respondent’s position as to the year see 105_tc_324 for an explanation of the proper application of the duty-of-consistency doctrine lastly citing dept of revenue of mont v kurth ranch 511_us_767 and 524_us_321 petitioner argues that taxing him on the dollar_figure proceeds would violate the double_jeopardy clause of the constitution in kurth ranch a tax imposed upon the possession and storage of illegal substances constituted an additional penalty on those convicted of selling the substances and violated the defendant’s rights under the fifth amendment’s double_jeopardy clause here petitioner claims that because the forfeiture of the proceeds occurred after the guilty pleas were entered the forfeiture constituted an impermissible additional punishment of petitioner and unconstitutional double_jeopardy among other reasons for rejecting petitioner’s double_jeopardy argument we note that petitioner’s forfeiture obligation was established not after but simultaneously with the guilty pleas that were entered and was imposed as part of the criminal sentencing relating to the guilty pleas we have considered and we reject all other arguments made by petitioner as to the nontaxability of the dollar_figure proceeds petitioner objects to respondent’s attempt by motion filed just before the scheduled trial herein to raise an issue as to the taxability to him of the dollar_figure in interest_income which had accrued on the dollar_figure grand carting proceeds while the proceeds were in the escrow account petitioner notes that respondent was fully aware of this interest_income during discovery that occurred in the district_court refund_suit and that respondent’s failure herein to raise the taxability thereof by motion and on a timely basis should be denied we agree see rule a respondent has provided no adequate explanation as to why the taxability of the interest_income was not raised earlier than the eve of the scheduled trial herein we will deny respondent’s untimely motion to amend his answer to charge petitioner with an additional dollar_figure in interest_income an appropriate order and decision will be entered
